Opinion filed May 21, 2015




                                      In The


         Eleventh Court of Appeals
                                   ____________

                              No. 11-14-00248-CR
                                   ____________

                MARLON NAPAUL JAMESON, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                    On Appeal from the 142nd District Court
                            Midland County, Texas
                        Trial Court Cause No. CR41222

                      MEMORANDUM OPINION
        Marlon Napaul Jameson appeals the trial court’s judgment adjudicating him
guilty of the third-degree felony offense of unlawfully carrying a weapon on a
licensed premises. We dismiss the appeal.
        Pursuant to a plea agreement, Appellant pleaded guilty in August 2013 to the
third-degree felony offense of unlawfully carrying a weapon on a licensed premises.
The trial court deferred a finding of guilt, placed Appellant on deferred adjudication
community supervision for a term of two years, and assessed a fine in the amount of
$500.
        In May 2014, the State filed a motion to proceed to an adjudication of guilt
based upon alleged violations—numbered 1 to 14 in the motion—by Appellant of
the terms and conditions of his community supervision. At a hearing on the motion,
Appellant pleaded “true” to allegations 9, 10, and 12 and “not true” to the other
allegations. The State presented evidence that supported many of its allegations,
including its allegations that Appellant had committed the offenses of assault and
driving while intoxicated. The trial court ordered a presentence investigative report.
        After the report was completed, the trial court held a sentencing hearing. The
trial court found State’s allegations 1 through 3, 5 through 7, and 9 through 13 to be
true; it found allegations 4, 8, and 14 to be not true. The trial court adjudicated
Appellant guilty of the charged offense, and it assessed Appellant’s punishment at
confinement in the Texas Department of Criminal Justice for ten years. The trial
court suspended imposition of the confinement portion of the sentence and placed
Appellant on community supervision for a term of ten years. The trial court ordered
Appellant to participate in a Substance Abuse Felony Treatment Facility as a
condition of community supervision.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and states that she has concluded that the appeal is frivolous.
Counsel has provided Appellant with a copy of the motion to withdraw and the brief
and a motion for pro se access to the record, and counsel has advised Appellant of
his right to review the record and file a response to counsel’s brief. A response has
not been filed.1 Court-appointed counsel has complied with the requirements of
Anders v. California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex.
Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008);


        1
         By letter, this court granted Appellant thirty days in which to exercise his right to file a response
to counsel’s brief.
                                                      2
Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409. A plea of true to an alleged
violation standing alone is sufficient to support a trial court’s decision to revoke
community supervision and to proceed to an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979). Additionally, proof of one
violation of the terms and conditions of community supervision is sufficient to
support a revocation. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.




May 21, 2015                                        PER CURAIM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          3